        Case 1:19-cr-00108-SPW Document 89 Filed 03/22/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION



 UNITED STATES OF AMERICA,
                                                 CR 19-108-BLG-SPW-2
                     Plaintiff,

 vs.                                              ORDER


 GREGG ALLEN JOHNSON,

                     Defendant.

       Upon the Defendant's Unopposed Motion for Leave to Appear In-Person for

Sentencing Hearing(Doc. 88), and for good cause shown,

       IT IS HEREBY ORDERED that the Sentencing Hearing currently set Via

Video from Crossroads Correctional Facility for Wednesday, March 31, 2021 at

1:30 p.m. shall be held IN-PERSON in the Snowy Mountains Courtroom of the

James F. Battin U.S. Courthouse, Billings, Montana.

       IT IS FURTHER ORDERED that the U.S. Marshals Service shall transport

Gregg Allen Johnson to Billings so that he may appear in person for his Sentencing

Hearing.
Case 1:19-cr-00108-SPW Document 89 Filed 03/22/21 Page 2 of 2
